FILED
                             NOT FOR PUBLICATION                            APR 14 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MARIA LUISA VALVERDE-                            No. 09-71182
ESCALANTE,
                                                 Agency No. A097-428-426
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted April 5, 2011 **

Before:        B. FLETCHER, CLIFTON, and BEA, Circuit Judges.

       Maria Luisa Valverde-Escalante, a native and citizen of Mexico, petitions

pro se for review of the Board of Immigration Appeals’ (“BIA”) order dismissing

her appeal from an immigration judge’s (“IJ”) removal order. We have jurisdiction

under 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for a continuance, Sandoval-Luna v. Mukasey, 526 F.3d 1243, 1246 (9th Cir.

2008), and we deny the petition for review.

      The agency did not abuse its discretion by denying Valverde-Escalante’s

motion for a continuance. See id. at 1247.

      To the extent that the IJ erred by not articulating his reasons for denying the

motion, this error was rendered harmless by the BIA’s subsequent consideration of

the issue in conducting its de novo review. See Ghaly v. INS, 58 F.3d 1425, 1430

(9th Cir. 1995).

      PETITION FOR REVIEW DENIED.




                                          2                                    09-71182